       Case 2:20-cv-00325-WBS-KJN Document 30 Filed 08/10/21 Page 1 of 4


 1   Scott A. Richman (admitted pro hac vice)
     srichman@mtwlegal.com
 2   MCDONALD TOOLE WIGGINS, P.C.
     111 N. Magnolia Ave., Suite 1200
 3   Orlando, FL 32801
     Telephone:    407.246.1800
 4   Facsimile:    407.246.1895

 5   H. Grant Law (SBN 144505)
     hlaw@shb.com
 6   Samantha Burnett (SBN: 320262)
     sburnett@shb.com
 7   Melina Manetti (SBN: 318350)
     mmanetti@shb.com
 8   SHOOK, HARDY & BACON L.L.P.
     555 Mission Street, Suite 2300
 9   San Francisco, California 94105
     Telephone:    415.544.1900
10   Facsimile:    415.391.0281
11   Attorneys for Defendant
     FORD MOTOR COMPANY
12

13                                UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15   AMERICAN FIRE & CASUALTY                         Case No. 2:20-cv-00116-WBS-KJN
     COMPANY,
16                                                    STIPULATION AND ORDER
                   Plaintiff,                         CONTINUING TRIAL AND RELATED
17                                                    DATES
            vs.
18
     FORD MOTOR COMPANY, a Delaware
19   Corporation and DOES 1 through 25,

20              Defendant.
     BEATRICE DAILY, EXECUTRIX OF THE                 Case No. 2:20-cv-00325-WBS-KJN
21   ESTATE OF BYRON PAIZS, DECEASED
22                 Plaintiff,
23          vs.
24   FORD MOTOR COMPANY, a Delaware
     Corporation and DOES 1 through 25,
25
                   Defendant.
26
27

28

                                                  1
                          STIPULATION AND PROPOSED ORDER CONTINUING TRIAL AND RELATED DATES
                                            CASE NOS. 2:20-CV-00116-WBS-KJN; 2:20-CV-00325-WBS-KJN
        Case 2:20-cv-00325-WBS-KJN Document 30 Filed 08/10/21 Page 2 of 4



1           Plaintiff American Fire & Casualty Company, Plaintiff Beatrice Daily, Executrix of the

2    Estate of Byron Paizs, deceased, and Defendant Ford Motor Company jointly submit the following

3    stipulation and proposed order seeking to continue the trial date and to extend the deadlines provided

4    in the Court’s Order dated May 4, 2021 re Modifications of Pretrial Scheduling order (Docket No.

5    27).

6           On May 4, 2021, the Court, in its Order re Modifications of Pretrial Scheduling order set the

7    following dates:

8           Fact Discovery to be completed by:               October 8, 2021

9           Plaintiff’s Expert Witness Disclosures by:       November 19, 2021

10          Defense Expert Witness Disclosures by:           January 7, 2022

11          Expert Discovery to be completed by:             March 11, 2022

12          Dispositive motions to be filed by:              April 8, 2022

13          Final pre-trial conference:                      June 20, 2022 at 1:30 p.m.

14          Trial (5 day jury):                              August 23, 2022 at 9:00 a.m.

15          The parties have met and conferred, and agree that a continuance of the trial and related

16   dates, in light of several factors, including the passing of Plaintiff Byron Paizs, the need for

17   additional time for counsel to confer with the appointed executrix of the Estate of Byron Paizs,

18   delays in completing discovery in light of Covid19 restrictions, and the need to schedule numerous
19   witness depositions.

20          Therefore, the parties propose that the current Pre-trial Scheduling Order be modified to

21   continue the following current dates by approximately four months as follows:

22          Fact Discovery to be completed by:               February 11, 2022

23          Plaintiff’s Expert Witness Disclosures by:       March 25, 2022

24          Defense Expert Witness Disclosures by:           May 6, 2022

25          Expert Discovery to be completed by:             July 15, 2022

26          Dispositive motions to be filed by:              September 9, 2022
27          The final pre-trial conference to be set for: November 14, 2022

28          Trial to be set for:                             January 13, 2023
                                                         2
                                       STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES
                                                CASE NOS. 2:20-CV-00116-WBS-KJN; 2:20-CV-00325-WBS-KJN
       Case 2:20-cv-00325-WBS-KJN Document 30 Filed 08/10/21 Page 3 of 4



1
     IT IS SO STIPULATED.
2

3    Dated: August 9, 2021              GROTEFELD HOFFMANN LLP
4

5                                       By: /s/ David Kestenbaum (as authorized on 8/5/2021)
                                                David Kestenbaum
6
                                                 Attorneys for Plaintiff
7                                                AMERICAN FIRE & CASUALTY CO.
8
     Dated: August 9, 2021              LAW OFFICES OF LAWRENCE M. KNAPP
9

10                                      By: /s/ Catherine Knapp (as authorized on 8/5/2021)
11                                              Catherine Knapp

12                                               Attorneys for Plaintiff
                                                 BEATRICE DAILY, EXECUTRIX OF THE
13                                               ESTATE OF BYRON PAIZS, DECEASED
14
     Dated: August 9, 2021              SHOOK, HARDY & BACON LLP
15

16
                                        By: /s/ Samantha K. N. Burnett
17                                            Samantha K. N. Burnett
18                                               Attorneys for Defendant
                                                 FORD MOTOR CO.
19

20

21

22

23

24

25

26
27

28
                                             3
                             STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES
                                      CASE NOS. 2:20-CV-00116-WBS-KJN; 2:20-CV-00325-WBS-KJN
       Case 2:20-cv-00325-WBS-KJN Document 30 Filed 08/10/21 Page 4 of 4


                                                   ORDER
1

2           Based on the stipulation of the parties and good cause appearing, the Order re Modifications
3    of Pretrial Scheduling order is modified as follows:
4           Fact Discovery to be completed by:               February 11, 2022
5           Plaintiff’s Expert Witness Disclosures by:       March 25, 2022
6           Defense Expert Witness Disclosures by:           May 6, 2022
7           Expert Discovery to be completed by:             July 15, 2022
8           Dispositive motions to be filed by:              September 9, 2022
9           The final pre-trial conference to be set for: November 21, 2022 at 1:30 p.m.
10          Trial to be set for:                             January 10, 2023 at 9:00 a.m.
11
     IT IS SO ORDERED.
12

13   Dated: August 10, 2021
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         4
                                     STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES
                                              CASE NOS. 2:20-CV-00116-WBS-KJN; 2:20-CV-00325-WBS-KJN
